Citation Nr: 0315104	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
thoracic spine degenerative changes.  

3.  Entitlement to a compensable rating for tuberculosis.

4.  Entitlement to a compensable rating for a left knee scar, 
status post Baker's cyst removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to September 1998.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal of an 
October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That 
rating decision addressed 12 separate issues.  In her notice 
of disagreement received in August 2000, the appellant 
referred to "12 items" (without listing them and without 
any further details).  In her substantive appeal on VA Form 
9, received in April 2001, after the statement of the case 
was issued, the appellant addressed only 4 of the issues (the 
issues listed on the preceding page).  Those 4 issues were 
listed by her representative as the issues in the VA Form 1-
646 dated March 20, 2002.  Subsequently, in written arguments 
dated in January 2003, the representative listed all 12 
issues addressed in the October 1999 rating decision.  Since 
the veteran has not submitted a substantive appeal on the 8 
issues not listed on the preceding page, they are not 
perfected for appellate review, and are not before the Board.  
.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2002).  
Regulations implementing the VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  The RO has not 
provided the veteran notice of the VCAA.  The Board may not 
proceed with appellate review without correcting this 
procedural deficiency.

In her VA Form 9, received VA in April 2001, the appellant 
expressed a desire to appear at a hearing before a Veterans 
Law Judge at the RO.  She responded affirmatively in May 2001 
to a letter sent to an address on "Placita Saltillo" in 
Tucson, Arizona for the purpose of ascertaining whether she 
still desired such a hearing.  In May 2002 a letter was sent 
to the "Placita Saltillo" address informing the veteran 
that a hearing was scheduled for June 27, 2002.  A hearing 
reminder letter sent to the veteran at the "Placita 
Saltillo" address in June 2002, 10 days before the scheduled 
hearing date, was returned to the RO as undeliverable.  
Correspondence from the Board to the veteran at the "Placita 
Saltillo" address in July 2002 was returned as 
undeliverable.  The Board subsequently attempted to ascertain 
the veteran's correct current address.  Notification of a 
Veterans Appeals Control and Locator System (VACOLS) update 
in June 2003 reveals that the veteran's current address is on 
E 28th ST in Tucson, Arizona.  In other words, the veteran's 
current address of record is one other than the address at 
which she was notified of scheduled hearings.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran, at 
her current correct address, notice of 
the applicable provisions of the VCAA 
specific to the 4 claims on appeal.  She 
should be advised what evidence she needs 
to establish each of her claims, what the 
record now shows, and of her and VA's 
respective responsibilities in obtaining 
any further evidence.  She should be 
given the requisite period of time to 
respond.  If outstanding evidence is 
identified, the RO should take 
appropriate steps to obtain such evidence 
or to assist the veteran in obtaining 
such evidence.  

2.  The RO should also ascertain whether 
or not the veteran still desires a Travel 
Board hearing and, if so, arrange for 
such a hearing (notifying the veteran at 
her current address of record).  All 
communications with the veteran in this 
regard should be documented in her claims 
file.  The case should then be processed 
in accordance with established appellate 
practices.  

The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court in the decision cited above.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


